 



Exhibit 10.10
CEO TRANSITION AGREEMENT
     This Agreement (the “Agreement”) is made and entered into effective as of
December 12, 2006 (the “Effective Date”), by and between Allen Alley (the
“Executive”) and Pixelworks, Inc., an Oregon corporation (the “Company”).
R E C I T A L S
     A. Executive has elected to step down as the Company’s CEO, remaining on
the Company’s Board of Directors as Chair, effective December 31, 2006 (the
“Employment End Date”). As of January 1, 2007, Executive will no longer be an
employee of the Company.
     B. The Company and Executive wish to confirm certain transition agreements
between them, and enter into this Agreement for that purpose.
AGREEMENT
     For good and valuable consideration the receipt and sufficiency of which
the parties acknowledge, the parties agree as follows:
     1. Confirmation of Resignation. Executive tenders his resignation as CEO
of, and as an employee of, the Company effective as of the Employment End Date.
The Company accepts Executive’s resignation and, accordingly, Executive’s
employment with the Company shall terminate as of the Employment End Date.
     2. Public Announcement. Executive and Company shall coordinate the public
announcement of his resignation as CEO, to be issued December 13, 2006 before
market open.
     3. Recognition of Amounts Due. On the Employment End Date, Company shall
pay executive the following amounts:
          (a) Pay and Bonus Accrued. Executive shall receive all base salary and
bonuses accrued and earned through the Employment End Date. Settlement of
bonuses due may be delayed to a date not later than the date on which 2006
executive bonuses are otherwise paid to senior executives of the Company.
          (b) Medical Severance Benefits. If Executive is eligible for and
properly elects COBRA continuation of his Company-provided group health
benefits, Company shall pay the premiums for such continuation coverage for up
to twelve (12) months following the Employment End Date.
          (c) Accrued Vacation; Expenses. The Company shall pay the Executive
all of the Executive’s accrued and unused vacation through the Termination Date;
and following submission of proper expense reports by the Executive, the Company
shall reimburse the Executive for all expenses reasonably and necessarily
incurred by the Executive in connection with the business of the Company prior
to the Employment End Date. These payments shall be made promptly upon
termination and within the period of time mandated by law.
Page 1 — CEO Transition Agreement (Allen Alley)

 



--------------------------------------------------------------------------------



 



     4. Founder Transition Benefits. In special recognition of Executive’s
status as the founding CEO of the Company, Company further provides these
benefits. As a condition of receiving these benefits, Executive agrees to
execute on or after December 31, 2006 and within the time reasonably provided by
the Company, and not to thereafter revoke, a general release of claims in a form
both reasonable and materially standard to the Company, provided that it shall
not release his rights under his option agreements, or agreements signed
essentially contemporaneously herewith and governing his service on the Board of
Directors, or his rights under his 2006 Indemnity Agreement with the Company.
          (a) Furnishings. Company will provide Executive with office equipment
and furnishings suitable to equip one executive office. Executive shall be
entitled to select such furnishings and equipment from furnishings previously
used by Company, and identified by Company as surplus. Company shall arrange for
their delivery to, and installation in, an office location selected by
Executive, provided the location is within fifty miles of the Company’s offices
located in Tualatin, Oregon.
          (b) PixelStone. Company will use good faith and commercially
reasonable efforts to protect its signature sculpture known in the Company as
the “PixelStone,” and if at any time the Company no longer wishes to keep the
“PixelStone” on public display at its Company headquarters wherever those may
then be located (or takes it off public display at its Company headquarters and
does not return it to display within one year), the Company shall arrange at its
expense to deliver it safely to Executive with a certificate passing title of it
to Executive, and thereafter Executive shall be entitled to display it as part
of his personal collection of art and memorabilia wherever and however he may
choose.
          (c) Severance. In addition to any other benefits payable to Executive
hereunder, Company shall pay Executive six annual installments of $51,000 each,
due on the last day of each year, with the first such payment due December 31,
2006 and the last due December 31, 2011. The due date of all such payments shall
accelerate, and any payments remaining then unpaid shall be immediately due and
payable, on the date Executive ceases to serve as a member of the Board of
Directors if: 1) termination of his service was not at his choice, as expressed
in writing to the Company, or 2) though at his choice, his resignation followed
within ninety days and cited as cause at least one of the following events:
(i) He is removed as Chairman of the Board of Directors by the Board, or is not
re-elected to that office except by his own choice not to stand for election;
(ii) the Company enters into a transaction in which a condition is his departure
from the Board; (iii) the Company enters into a transaction in which a condition
is the replacement or removal of a majority of the Board, whether or not he is
called out for replacement or removal; (v) the Company enters into or
experiences any transaction or proceeding as a consequence of which effective
control of the Company no longer lies with the Company’s Board of Directors,
including without limitation a merger or consolidation with another company;
stock sale or formation of a control group as a result of which voting control
of 50% or more of the Company’s voting securities is in the hands of a single
entity or group; bankruptcy, assignment for benefit of creditors, or liquidation
of the Company, or any other proceeding with like effect.
     5. Stock Options. Company and Executive acknowledge that Executive’s stock
options remain governed by the terms and conditions of the stock option grants
and stock option plan pursuant to which the options were issued and that,
pursuant thereto because Executive will
Page 2 — CEO Transition Agreement (Allen Alley)

 



--------------------------------------------------------------------------------



 



continue to serve on the Company’s Board of Directors, Executive’s stock options
from Company will continue to vest in accordance with their terms, and remain
exercisable through their full term expiration dates (except as that date may
later be shortened through Executive’s departure from the Board of Directors).
     6. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Portland, Oregon in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
          (b) The arbitrator(s) shall apply Oregon law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Oregon for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
     7. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.
          (b) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Integration. This Agreement and any outstanding stock option
agreements represent the entire agreement and understanding between the parties
as to the subject matter herein and supersede all prior or contemporaneous
agreements, whether written or oral, with respect to this Agreement and any
stock option agreement, provided that, for clarification purposes, this
Agreement shall not affect any agreements between the Company and Executive
regarding intellectual property matters or confidential information of the
Company.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Oregon.
Page 3 — CEO Transition Agreement (Allen Alley)

 



--------------------------------------------------------------------------------



 



          (e) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

         
COMPANY:
PIXELWORKS, INC.
      By:   /s/ C. Scott Gibson         C. Scott Gibson, Chair       
Compensation Committee     

               
EXECUTIVE: 
By:   /s/ Allen H. Alley         Allen H. Alley             

Page 4 — CEO Transition Agreement (Allen Alley)

 